                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN


  LONNY DOMZIL,

                   Plaintiff,                            Case No.: 20-CV-1747-SCD

           v.

  CAROL P. JEUCK a/k/a CAROL P. BRITTAIN-
  JEUCK, NURSE PRACTITIONER CHESTER,
  JON LITSCHER, JOHN DOES 1-10,
  DOCTORS 1-10, NURSES 1-10, ABC
  INSURANCE COMPANY, DEF INSURANCE
  COMPANY, GHI INSURANCE COMPANY, and
  JKL INSURANCE COMPANY,

                  Defendants.


                                RULE 26 (f) JOINT DISCOVERY PLAN


      1.        Pursuant to Rule 26(f), Fed. R. Civ. P., and the Court’s Order, Plaintiff’s

counsel, Nathaniel Cade, Jr., and Defendants’ counsel, Rachel L. Bachhuber, conferred on

January 12, 2021 with regards to the contents of this proposed discovery plan.

      2.        Pre-discovery disclosures. The parties, by April 7, 2021, will exchange the

information required by Fed. R. Civ. P. 26(a)(1); Supplementations are due as required and

in accordance with the provisions of Rule 26(e). Per a request posed to the Wisconsin

Attorney General on November 30, 2020, the Wisconsin DOJ has agreed to represent

defendants, and has signed a waiver of the service of summons form for Defendants Carol

Jeuck, Dmitriy Chester, and Jon Litscher. It is anticipated that Defendants will file their

responsive pleading on or before January 29, 2021.

      3.        Discovery plan.      The parties jointly propose to the Court the following

Discovery plan:


           Case 2:20-cv-01747-SCD Filed 01/13/21 Page 1 of 5 Document 13
     a.       Discovery is necessary on the following subjects:

              i.      The facts and circumstances related to Plaintiff’s incarceration and

              initial processing into the Wisconsin Secure Detention Facility;

              ii.     The knowledge of Plaintiff’s medical needs;

              III.    The failure to provide Plaintiff his medication;

              iv.     Internal policies and procedures at Wisconsin Secure Detention Facility

              with regards to supplying of medicines to inmates during initial processing into

              the facility;

              v.      Whether any supervisors were aware of Plaintiff’s medical needs; and

              vi.     Plaintiff’s injuries as a result of the lack of medications.

      b.      The parties propose the following dates for scheduling:

              i.      June 8, 2021 – deadline for amendment of pleadings.

              ii.     November 1, 2021 – deadline for non-expert discovery.

              iii.    December 15, 2021 – deadline for Plaintiff to name expert witnesses,

              if any, and provide written reports as provided by Fed. R. Civ. P. 26(a)(2).

              iv.     March 1, 2022 – deadline for Defendants to name expert witnesses, if

              any, and provide written reports as provided by Fed. R. Civ. P. 26(a)(2).

              v.      May 31, 2022 – deadline for filing of any dispositive motions.

              vi.     Depositions of Experts should be taken within 45 days of designation.

              Unless otherwise stipulated, disclosure of experts will be in compliance with

              Rule 26(a)(2).

      c.      The parties anticipate that discovery and production of electronically stored

information (“ESI”) may take place. The parties agree to implement measures to preserve

any such ESI. The parties will work together to agree to procedures and costs of production

                                                2

           Case 2:20-cv-01747-SCD Filed 01/13/21 Page 2 of 5 Document 13
 of ESI. No issues have arisen to date related to production of ESI.

        d.      The parties agree and hereby consent in writing that service by electronic

 means shall be allowed as set forth in Fed. R. Civ. P. 5(b)(2)(E) and that such service shall

 be deemed complete upon transmission, provided that the serving party does not learn

 that it did not reach the person to be served. The parties agree that “electronic means” is

 email and/or DOJ’s ShareFile folder for information to share with Plaintiff’s counsel, the

 Cade Law Group, and NetDocuments for information that Plaintiff will share with DOJ. The

 parties agree that if the DOJ’s ShareFile folder for the Cade Law Group is used to serve

 documents, counsel (or a paralegal) for the party serving the documents will email

 opposing counsel the same day to notify opposing counsel that documents have been

 uploaded to the ShareFile. The parties further agree not to use facsimile transmission for

 any documents to be served upon counsel.

        e.      No issues have arisen with regarding to claims of privilege and/or work

 product. In the event that such an issue arises, the parties will work together to address

 before bringing the issue to the Court.

        f.      The parties do not believe there is a need for any limitations on discovery

 imposed, and that discovery can be governed by the Federal and Local Rules.

        g.      These parties do not believe there are any other issues to be addressed by

 the Court at this time.

                   ADDITIONAL INFORMATION REQUIRED BY COURT.

       1.       Case Summary:      This is a Section 1983 lawsuit. Mr. Domzil was on

probation when he was picked up and jailed on November 9, 2017 for an alleged probation

violation. At the time of his arrest and subsequent medical interview, he informed the medical

staff at the Milwaukee Secure Detention Facility that he had multiple prescriptions, including

                                              3

             Case 2:20-cv-01747-SCD Filed 01/13/21 Page 3 of 5 Document 13
medicines for his paranoid schizophrenia. Staff at MSDF contacted the Zablocki Veterans

Administration office (as Mr. Domzil was a veteran) and confirmed his medications the same

day he was placed into MSDF. However, despite the confirmation from the VA as to his

prescriptions, Mr. Domzil never received his medications. Mr. Domzil, on November 21,

2017, committed an act of self-mutilation and gouged out his right because his paranoid

schizophrenia was not controlled (due to a lack of medications) and he heard voices telling

him to do so. Previously, while an inmate at Oshkosh Correctional Institution, within the

Department of Corrections back in 2009, Mr. Domzil had previously committed a similar act

of self-mutilation and gouged out his left eye because he was not on his medications and

had heard voices encouraging him to do so. Mr. Domzil is now blind.

       The Defendants’ investigation into this case is ongoing. At the time of this report,

counsel for the Defendants did not have a valid authorization for release of Mr. Domzil’s

medical records. Therefore, Defendants’ counsel is unable to confirm, deny, or otherwise

verify the information in the above case summary at this time.

       2.      Amendments:         The parties are not sure about any amendment to the

pleadings but have identified June 8, 2021 as the deadline for any such amendments. In

addition, discovery is necessary to determine if any of the John Doe defendants can be

identified or had involvement, per the allegations contained in the Complaint.

       3.      Contemplated Motions: The Defendants will be filing a Rule 12(b)(6) motion

to dismiss some or all of the Plaintiff’s claims. Should any of Plaintiff’s claims survive the

Rule 12(b)(6) motion, the Defendants contemplate filing a Rule 56 motion for summary

judgment.

       4.      Other Matters:      The only known issue is the current Covid 19 Pandemic,

which may interfere with certain discovery and depositions. The parties will endeavor to work

                                              4

            Case 2:20-cv-01747-SCD Filed 01/13/21 Page 4 of 5 Document 13
with each other to handle scheduling and other issues. The parties agree to take depositions

on non-expert witnesses remotely, via videoconference, if the deponent resides outside of

the State of Wisconsin.

 Dated this 13th day of January, 2021.           CADE LAW GROUP LLC

                                                 By: s/ NATHANIEL CADE, JR.
                                                     Nathaniel Cade, Jr., SBN:1028115
                                                     Carlos R. Pastrana, SBN: 1088286
                                                     P.O. Box 170887
                                                     Milwaukee, WI 53217
                                                    (414) 255-3802 (phone)
                                                    (414) 255-3804 (fax)
                                                    nate@cade-law.com

                                                 Attorneys for Plaintiff Lonny Domzil


 Dated this 13th day of January, 2021.           JOSHUA L. KAUL
                                                 Attorney General of Wisconsin

                                                 By: s/ RACHEL L. BACHHUBER
                                                     Rachel L. Bachhuber, SBN: 1052533
                                                     Assistant Attorney General
                                                     Wisconsin Department of Justice
                                                     PO Box 7857
                                                     Madison, WI 53707-7857
                                                    (608) 266-0188 (phone)
                                                    (608) 267-8906 (fax)
                                                    bachhuberrl@doj.state.wi.us

                                                 Attorneys for Defendants Carol P. Jeuck a/k/a
                                                 Carol P. Brittain-Jeuck, Nurse Practitioner
                                                 Chester and Jon Litscher




                                             5

          Case 2:20-cv-01747-SCD Filed 01/13/21 Page 5 of 5 Document 13
